Mr. Justice Elliott
delivered the opinion of the court.
This is an appeal under the act of April 23, 1885. The printed abstract does not show any exceptions to the evidence or to the instructions 'of the court. The verdict,. the overruling of the motion for a new trial and the final judgment were excepted to by the defendant. The assignments of error are to the effect that the verdict and judgment are excessive, against the law and the evidence, and that the court erred in not granting a new trial. The complaint stated a good cause of action, and the evidence on the part of plaintiffs tended to support it. The evidence on the part of defendant was somewhat in conflict therewith; but the jury were the judges of the credibility of the witnesses and of the weight of the evidence. Whether the rules stated in the charge of the court as to the measure of damages are correct we need not determine. Both parties were evidently willing that the jury should consider and decide the case under such rules, as no other instructions were prayed for by either party, and no exceptions were reserved to the charge. The evidence was sufficient to sustain the verdict under the issues as formed by the parties aud according to the instructions as given by the court; and the verdict does not appear to have been excessive. Under *369such circumstances the district court should not have granted a new trial; neither should this court disturb the judgment. The judgment is accordingly affirmed.

Affirmed.